Citation Nr: 0931971	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  00-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Timeliness of notice of disagreement with effective dates of 
benefits assigned by rating decisions in December 1998 and 
January 1999.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 determination by the RO. 


FINDINGS OF FACT

1.  By a decision entered in April 2002, the Board determined 
that the Veteran had not filed a timely notice of 
disagreement (NOD) with effective dates assigned by rating 
decisions in December 1998 and January 1999; the Board also 
determined that a May 2000 rating action that had denied an 
evaluation in excess of 60 percent for Acquired Immune 
Deficiency Syndrome (AIDS) was not properly before the Board.

2.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC); in March 
2004, the CAVC issued a memorandum decision vacating the 
Board's April 2002 decision and remanding the matter for 
readjudication.

3.  VA appealed the CAVC's decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit); 
in March 2008, the Federal Circuit issued a decision 
summarily affirming the CAVC decision and remanding the 
matter for further proceedings.

4.  In April 2008, the Veteran's representative before the 
CAVC notified the CAVC that the Veteran had died in August 
2005, while his appeal to the Federal Circuit was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision entered in April 1998, the Board determined 
that the Veteran had not filed a timely NOD with the 
effective dates assigned by rating decisions in December 1998 
and January 1999.  The Board also determined that a May 2000 
rating action that had denied an evaluation in excess of 60 
percent for AIDS was not properly before the Board.

The Veteran appealed the Board's decision to the CAVC.  In 
March 2004, the CAVC issued a memorandum decision vacating 
the Board's April 2002 decision and remanding the matter for 
readjudication.

VA appealed the CAVC's decision to the Federal Circuit.  In 
March 2008, the Federal Circuit issued a decision summarily 
affirming the CAVC decision and remanding the matter for 
further proceedings.

In April 2008, the Veteran's representative before the CAVC 
notified the CAVC that the Veteran had died in August 2005, 
while his appeal to the Federal Circuit was pending.  In 
November 2008, the CAVC entered mandate on its March 2004 
decision.

Unfortunately, the Veteran died during the pendency of his 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


